DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview and Proposed Examiner’s Amendments
The parties had an interview on 2/14/2022 to discuss the proposed Examiner’s amendments. Further details about the discussion and the proposed Examiner’s amendments are presented in the Interview Summary dated 2/14//2022 that is being attached to this Notice of Allowance (NOA). 

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given on 2/21/2022 from attorneys John Salazar and Angela Cassaro. It is noted that the amendments being recited below are those proposed by the Applicant, which have incorporated various elements from the proposed Examiner’s amendments. Thus, the amendments as proposed by the Applicant are hereby approved and reproduced below as the final version of the allowed claims. 

The application has been amended as follows below, with strikeouts, brackets, and bold underlined limitations being the Examiner’s amendment. The Examiner’s amendment is modifying the previously submitted claim set on 7/20/2021. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims. Only claims being amended or modified are shown below.

Claim 1
A method implemented by one or more processors, comprising:
receiving, by a computing device of a user, an electronic communication over a network interface, the electronic communication being sent to the user by an additional user, and the electronic communication being authored by the additional user via an additional computing device of the additional user;	
receiving data for the user, the data including current sensor-based data that is generated based on output from one or more sensors of one or more electronic devices of the user;
determining, based on the data, a particular activity engaged in by the user;
determining, based on the data, a predicted duration of the particular activity engaged in by the user, wherein:
the predicted duration is determined by a machine learning model, the machine learning model based on at least in part on past sensor-based data of the user and user-provided modifications to previously predicted durations determined based on the past sensor-based data of the user 
the predicted duration being associated with a confidence score above a certain threshold, and
the predicted duration is determined based on the data and without determining or using the determination of the particular activity engaged in by the user[[, and]]

generating a status notification that indicates the particular activity engaged in by the user and that indicates the predicted duration of the particular activity engaged in by the user; and
transmitting, by the computing device of the user, the status notification over the network interface, the status notification being transmitted responsive to the received electronic communication and being directed to the additional user,
wherein transmitting the status notification over the network interface causes presentation of the status notification to the additional user via the additional computing device of the additional user.

Claim 14
A method, comprising:
by one or more processors of a client device of a user:
receiving, by the client device of the user, an electronic communication sent to the user by an additional user, the electronic communication being authored by the additional user via an additional client device of the additional user;
receiving data for the user, including current sensor-based data generated based on output from one or more sensors, the sensors being of the client device or an additional electronic device in network communication with the client device;
applying the data as input to a status prediction machine learning model and as input to a duration prediction machine learning model, wherein:

the duration prediction machine learning model is trained to predict a duration corresponding to the status of the user without predicting or using the predicted status of the user, and
the status prediction machine learning model and the duration prediction machine learning model are both stored locally on the client device of the user,
wherein the duration prediction machine learning model is trained based on past user data, including past sensor-based data, and user-provided modifications to previous predicted durations determined based on the past user data;
generating outputs associated with a confidence score above a certain threshold by [[over]] the duration prediction machine learning model and the status prediction machine learning model 
determining, based on the outputs generated [[over]] by the duration prediction machine learning model and the status prediction machine learning model 
transmitting, over a network via a network interface of the client device, and responsive to the received electronic communication, the status and the predicted duration to one or more additional client devices, including at least the additional client device of the additional user.

Claim 19
A method implemented by one or more processors, comprising:
receiving an electronic communication sent to a user by an additional user;
receiving current data for the user;
determining a particular activity engaged in by the user based on the current data;
determining whether the additional user satisfies one or more trust criteria with respect to the user, wherein determining whether the additional user satisfies the one or more of the trust criteria with respect to the user is based at least in part on determining that the additional user satisfies the one or more trust criteria with respect to at least two of:
a trust level previously designated by the user for the additional user,
a frequency of communication between the user and the additional user, and
a prior responsive electronic communication transmitted to the additional user including a prior particular activity previously engaged in by the user;
if it is determined that the additional user satisfies the one or more trust criteria with respect to the user:
transmitting, to an additional computing device of the additional user over a network interface, and responsive to the received electronic communication:
a first status notification that identifies the particular activity; and
if it is determined that the additional user fails to satisfy one or more of the trust criteria with respect to the user:
transmitting, to the additional computing device of the additional user over the network interface, and responsive to the received electronic communication:
a different status notification that does not identify the particular activity.
Conclusion
Claims 1-6, 9-11, 13, 14, 18-20, 22, and 23 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128